DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holub (US Pub. No. 2006/0280360 A1) shows a display 1902 (Fig. 39 and para. 388) comprising: a sensor (i.e. camera) to measure readings for color settings of a color pattern presented by the display during a calibration cycle, the first sensor to measure the first readings at a first location on the display (para. 391);  a processor (para. 11) to calculate average values corresponding to respective ones of readings for the color settings (para. 408);  and a calibration manager to generate calibrated measurement values based on the average values (para. 387), the calibrated measurement values to enable determination of color space information for the display (para. 387). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites a first drive system to rotate the first carrier between the first position and the second position, the first drive system including: a first motor having a 
a second motor having a second output shaft; a second worm gear directly driven by the second output shaft of the second motor; and a second spur gear coupled to a proximal end of the second carrier and enmeshed with the first worm gear.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 4, 6, 8, 17, 18, 21 and 24 – 29 are allowable at least by virtue of their dependence on claim 1.   
		Claim 10 recites similar subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 11 and 12 are allowable at least by virtue of their dependence on claim 10.   
Claim 14 recites similar subject matter as that of claim 1, and therefore is allowable for the reasons above.		
		Claim 15 is allowable at least by virtue of its dependence on claim 14.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627